DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
2.	 Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 2015/0130261) in view of the machine translation of Xiao (CN104403344A) and Shiokawa et al. (US 2005/0153125). 

3. 	Regarding to claim 1, Warren discloses a method of designing and producing composite apparatus using a chopped carbon fiber reinforced composite material (as described paragraph 0007 and 0033 in Warren), comprising the steps of: choosing a plurality of apparatus designs (several wheel designs 10, 20, as described in paragraph 0024 and 0033-0034, as well as can be seen from Figure 1 in Warren); combining said plurality of apparatus designs (10, 20) to determine a single apparatus blank design (30, as described in paragraph 0024-0025 and 0038 in Warren), said apparatus blank design (30) being adaptable to said plurality of apparatus designs (10,20) [as described in paragraph 0038 in Warren]; creating a reverse mold (mold 102, as described in paragraph 0042 and 0046 in Warren) of said apparatus blank design (30) [as described in paragraph 0042 and 0046 in Warren]; compression molding an apparatus blank (40, as described in paragraph 0040 in Warren) using said reverse mold [as described in paragraph 0042 and 0046 in Warren]; machining said connecting rod blank into one of said plurality of connecting rod designs to obtain a composite connecting rod [as described in paragraph 0040 and 0046 in Warren]. 
Warren discloses the apparatus being a wheel rather than a connecting rod. Xiao, however, teaches a connection rod formed by compression molding of a chopped carbon fiber composite [as described in paragraph 0008 in Xiao]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Warren to apply to another part, such as a connecting rod, as a known technique to improve similar methods of manufacturing various parts. 
However, the combination of Warren and Xiao does not explicitly disclose a step of impregnating the composite connecting rod with a sodium silicate sealant for reducing or eliminating porosity.  Shiokawa et al., however, discloses the use of  a sodium silicate material for sealing an apparatus [as described in paragraph 0051 and 0056 in Shiokawa et al.]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus discloses by the combination of Warren and Xiao to include a subsequent finishing step using a sodium silicate sealant, as taught by Shiokawa et al., as a well-known sealant used to fill cracks [as described in paragraph 0051 and 0056 in Shiokawa et al.].

. 

4. 	Regarding to Claim 2, the combination of Warren, Xiao and Shiokawa et al. teaches method of claim 1, wherein said choosing said connecting rod designs (plurality of designs 10, 20 in Warren, and connecting rod as described in paragraph 0008 in Xiao) further comprises the steps of: determining designs/dimensions (designs and diameters, as described in paragraph 0034 in Warren) prior to combining  said plurality of designs [as described in paragraph 0034 and can be seen from Figure 1 in Warren]. However, the combination of Warren, Xiao and Shiokawa et al.  does not explicitly disclose the determining of the design/dimensions include length, and beam type. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination of Warren, Xiao and Shiokawa et al.  to include a step of determining the length and beam type of a connecting rod design to enable precision manufacturing of the connecting rod blank. 

5.	 Regarding to Claim 3, the combination of Warren, Xiao and Shiokawa et al. teaches the method of claim 2, wherein compression molding said connecting rod blank (40 in Warren) further comprising the steps of: heating composite material [as described in paragraph 0043 in Warren]; placing said composite material after heating into said mold [as described in paragraph 0043 in Warren]; compressing said material in said mold using a press (Press 100, as described in paragraph 004 in Warren); removing said material after cooling (as described in paragraph 0043 in Warren). 

6.	 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 2015/0130261) in view of the machine translation of Xiao (CN104403344A), and Shiokawa et al. (US 2005/0153125), as applied above in claim 1, in further view of Yamashita et al. (US 2018/0274583). 

7. 	Regarding to Claim 4, the combination of Warren, Xiao and Shiokawa et al. teaches the method of claim 3, wherein compression molding said connecting rod blank (40 in Warren) further comprising one or more of the steps of: machining the connecting rod [as described in paragraph 0040 and 0046 in Warren and paragraph 0008 in Xiao]. However, the combination of Warren, Xiao and Shiokawa et al. does not explicitly disclose machining the connecting rod to form an aligned cap and beam portion. Yamashita et al., however discloses machining of a connecting rod (10 in Yamashita et al.) to form aligned cap (11 in Yamashita et al.) and beam portions (13 in Yamashita et al.) [as described in paragraph 0024-0025 and 0036-0037 and can be seen from Figure 2 in Yamashita et al.]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection rod in the combination of Warren, Xiao and Shiokawa et al. to include forming an aligned cap and beam portion, as taught by Yamashita et al. as a known technique for forming commonly known parts of a connecting rod [as can be seen from Figure 2 in Yamashita et al.] 


Response to Arguments
8.	Applicant's arguments filed 4/12/22 have been fully considered but they are not persuasive. Applicants argues the prior art of Warren fails even to mention connecting rods let alone teach or suggest a method of designing and producing composite connecting rods.  However,  Warren discloses a method of designing and producing a composite apparatus using a chopped carbon fiber reinforced composite material. Warren discloses the apparatus being a wheel rather than a connecting rod. Xiao, is relied upon for the teaching of a connecting rod, as rejected above. Applicant argues Warren teaches away from using carbon fiber reinforced plastics.  However, applicant’s arguments appear to be directed to an unclaimed feature since “carbon fiber reinforced plastics” do not appear to be claimed. Applicant argues Warren fails even to mention impregnating the connecting rod, as newly amended to recite. This argument is considered moot in view of the new grounds of rejection in view of Shiokawa et al. 
		Applicant argues the prior art of Xiao fails to disclose the recites limitations and most importantly Xiao entirely fails to teach or suggest impregnating the connecting rod with a silicate sealing solution.  However, Xiao is solely relied upon for the teaching of a connecting rod formed by compression molding of a chopped carbon fiber composite. Shiokawa et al. is relied upon for the newly recited limitation of impregnation. 
 Applicant’s arguments regarding Kowbel are considered moot since this references is no longer being used in the current rejection. 
Applicant argues the prior art of fails of Yamashita fails to disclose the recited limitations and most importantly Yamashita entirely fails to teach or suggest impregnating the connecting rod with a silicate sealing solution.  However, the prior art of Yamashita is not relied upon for the teaching of chopped carbon fibers. Yamashita is solely relied upon for the teaching of a connecting rod having an aligned cap and beam portion. Applicant argues Yamashita fails to teach impregnation the connecting rod, as newly amended to recite. This argument is considered moot in view of the new grounds of rejection in view of Shiokawa et al.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicants arguments regarding the ”Analysis of references in combination” is considered moot in view of the new grounds of rejection above. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/           Examiner, Art Unit 3726